Citation Nr: 1037102	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  07-18 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for breast cancer, status 
post right mastectomy.

2.  Entitlement to service connection for osteopenia, claimed as 
a bone condition.

3.  Entitlement to service connection for joint pain.

4.  Entitlement to service connection for a psychiatric disorder, 
to include depression and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel
INTRODUCTION

The Veteran had active service from June 1987 to August 1987, 
from December 1990 to June 1991, and from December 1991 to 
September 1992, including service in Southwest Asia from January 
1991 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Upon review, the Board finds that the Veteran's claims must be 
remanded for further development.  

With regard to the claim of service connection for breast cancer, 
the Veteran wrote in her June 2007 substantive appeal (VA Form 9) 
that she was exposed to "shot up" Iraqi tanks during her 
service, which she believes contained depleted uranium.  The 
Board points out that the DD 214 for her period of active service 
ending in June 1991 shows that she had service in Southwest Asia 
from January 1991 to May 1991.  Furthermore, the Veteran has been 
diagnosed with breast cancer, which is a "radiogenic disease," 
as specified in 38 C.F.R. § 3.311(b)(2).

Where it is contended that a "radiogenic disease" is a result 
of exposure to ionizing radiation during service, the specific 
procedures identified in 38 C.F.R. § 3.311 must be followed.  
38 C.F.R. § 3.311(a)(2)(iii).  First, a request must be made for 
any available records concerning a Veteran's exposure to 
radiation.  Such records normally include but may not be limited 
to a Record of Occupational Exposure to Ionizing Radiation (DD 
Form 1141), if maintained, service medical records, and other 
records which may contain information pertaining to that 
Veteran's radiation dose in service.  Next, all records must be 
forwarded to the Under Secretary for Health, who will be 
responsible for preparation of a dose estimate, to the extent 
feasible, based on available methodologies.

If it is then determined that a Veteran had any exposure to 
ionizing radiation higher than zero, the matter must be referred 
to the Under Secretary for Benefits, who shall consider the claim 
with reference to the factors specified in 38 C.F.R. § 3.311(e), 
including a request for an advisory medical opinion from the 
Under Secretary for Health.  See Wandel v. West, 11 Vet. App. 
200, 205 (1998); Hilkert v. West, 12 Vet. App. 145 (1999).  The 
Board finds in this case that there is sufficient evidence of 
exposure to ionizing radiation to warrant a review under the 
provisions of 38 C.F.R. § 3.311.

With regard to her claim of service connection for osteopenia, a 
VA examiner in May 2006 opined that the disorder was caused by 
the Veteran's breast cancer treatment.  Accordingly, the matter 
is intertwined with the claim of service connection for breast 
cancer.  See 38 C.F.R. § 3.310.  The matters must be considered 
together; a decision by the Board on the Veteran's claim of 
service connection for osteopenia would, at this point, be 
premature.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

With regard to the claim of service connection for joint pain, 
the Veteran served in Southwest Asia, but the issue has not been 
adjudicated under the provisions of 38 C.F.R. § 3.317.  The May 
2006 VA examiner opined that the issue "really [is] very 
difficult for me to come up with an answer."  The VA examiner 
explained that the Veteran was very vague, was "really not much 
help," and the examination was not of the caliber that the 
examiner would have wanted.  Unfortunately, the VA examiner went 
on, it was the best he could do under the general circumstances.  
Consequently, he could not relate any symptoms to service 
"without a great deal of conjecture."  In short, he concluded, 
he could not resolve the issue without resort to a great deal of 
speculation.  The May 2006 VA examiner did not offer and opinion 
or appear to consider whether the Veteran may have a disorder not 
attributable to a known clinical diagnosis.  

In this regard, the Board points out that a private physician in 
October 2003 documented the Veteran's complaints of nocturnal 
Charley horses and myalgia.  Although the physician noted found 
no "significant arthralgias or myalgia," the examiner's 
statement establishes that the Veteran was experiencing 
arthralgias and myalgia to some degree.  See 38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4)(i).  Accordingly, further 
development under the provisions of 38 C.F.R. § 3.311, for a 
Persian Gulf Veteran.

Finally, with regard to the claim of service connection for a 
psychiatric disorder, the matter reasonably encompasses a claim 
of service connection for depression and PTSD.  See Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).  Effective July 13, 2010, if a 
stressor claimed by a Veteran is related to that Veteran's fear 
of hostile military or terrorist activity and a VA psychiatrist 
or psychologist, or a psychiatrist or psychologist with whom VA 
has contracted, confirms that the claimed stressor is adequate to 
support a diagnosis of PTSD and that a Veteran's symptoms are 
related to the claimed stressor, in the absence of clear and 
convincing evidence to the contrary, and provided the claimed 
stressor is consistent with the places, types, and circumstances 
of that Veteran's service, a Veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
"[F]ear of hostile military or terrorist activity" means that a 
Veteran experienced, witnessed, or was confronted with an event 
or circumstance that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of the 
Veteran or others, such as from an actual or potential improvised 
explosive device; vehicle-imbedded explosive device; incoming 
artillery, rocket, or mortar fire; grenade; small arms fire, 
including suspected sniper fire; or attack upon friendly military 
aircraft, and the Veteran's response to the event or circumstance 
involved a psychological or psycho-physiological state of fear, 
helplessness, or horror.  See 75 Fed. Reg. 39843 (Jul. 13, 2010) 
(to be codified at 38 C.F.R. § 3.304(f)(3)).  

Here, the Veteran has not specifically written that her claimed 
stressor relates to fear of hostile military or terrorist 
activity during her service in Soutwest Asia.  However, she 
wrote, as indicated, in her substantive appeal, that she "was 
around shot up" enemy tank during her service in the Persian 
Gulf.  Her military occupational specialty (MOS) was military 
police.  

The Board finds that the RO, upon remand, should provide the 
Veteran with another opportunity to provide a description of her 
claimed stressor(s).  If she indicates that her claimed stressor 
is fear of enemy or terrorist activity during her service in 
Southwest Asia, the stressor would be consistent with the places, 
types, and circumstances of her service.  Therefore, no further 
stressor development would be required, and the Veteran should be 
schedule for a VA examination to determine whether the stressor 
is adequate to support a diagnosis of PTSD, and that the 
Veteran's symptoms are related to the claimed stressor.  

For these reasons, the case is REMANDED for the following action:

1. The RO should send the Veteran a letter 
asking that she provide any additional 
information, including dates, locations, 
names of other persons involved, etc. 
relating to her claimed in-service PTSD 
stressor(s).  The letter should also request 
that the Veteran provide the names, 
addresses, and approximate dates of treatment 
for all health care providers who may have 
additional records pertinent to the remanded 
claims.  

2. After the Veteran has signed any necessary 
releases, the RO should make as many attempts 
as necessary to obtain all pertinent records 
identified by the Veteran not already 
associated with the claims file.  

The RO should also obtain from the National 
Personnel Records Center (NPRC) in St. Louis, 
Missouri, the service department, or other 
appropriate source, any outstanding service 
treatment records and the Veteran's entire 
service personnel record, including all 
records of her assignments, whether permanent 
or temporary duty stations, any travel orders 
and/or TDY orders, plus any record of 
radiation exposure, such as a DD 1141.  

All records obtained must be associated with 
the claims file.  Further, all attempts to 
procure any identified records must be 
documented in the claims file and, if any 
records cannot be obtained, a notation to 
that effect should be inserted in the file.  
The Veteran is to be notified of any 
unsuccessful efforts in order to allow him 
the opportunity to obtain and submit those 
records for VA review.

3.  The RO must then review the claims file, 
including any statements describing the 
Veteran's claimed in-service stressors, and 
any additional information obtained pursuant 
to this remand.  Then, the RO should prepare 
a summary of all claimed stressors.  Unless 
the RO determines that the Veteran engaged in 
combat or that a claimed stressor is related 
to the Veteran's fear of hostile military or 
terrorist activity, the RO should forward the 
summary and all associated documents to the 
JSRRC to attempt to corroborate her claimed 
stressors.  

4.  After the above requested development, 
the RO should schedule the Veteran for a VA 
examination with a psychiatrist or 
psychologist to determine the nature and 
likely etiology of the claimed psychiatric 
disorder.  The entire claims file, including 
a copy of this remand, must be made available 
to the examiner for review.  

Accordingly, the examiner should review the 
pertinent evidence, including the Veteran's 
lay assertions, and also undertake any 
indicated studies.  Based on the examination 
results and record review, the examiner 
should provide an opinion as to the 
following: 

(a) Is it at least as likely as not  that a 
claimed stressor involving fear of enemy or 
terroristic activity is adequate to support a 
diagnosis of PTSD, and are the Veteran's 
current symptoms related to the claimed 
stressor?  If the examiner does not diagnose 
PTSD, the examiner should explain why the 
Veteran does not meet the criteria for a 
diagnosis of PTSD.  

(b) The examiner is also asked to provide an 
opinion as to whether it is at least as 
likely as not that the Veteran has a 
psychiatric disorder other than PTSD that was 
incurred during her active service or is 
otherwise etiologically related to her active 
service.  

The examiner should prepare a printed 
(typewritten) report setting forth all 
examination findings, along with a complete 
rationale for all opinions and conclusions 
reached.  It is imperative that the examiner 
offer a detailed analysis for all conclusions 
and opinions reached supported by specific 
references to the Veteran's claims file, 
including the in-service and post-service 
medical records, and the Veteran's lay 
assertions.  

5.  Also, after completing the above 
requested evidentiary develop, the RO forward 
the claim of service connection for breast 
cancer to the Under Secretary for Benefits 
for review and action pursuant to 38 C.F.R. § 
3.311(c), to include referral to the Under 
Secretary for Health for preparation of a 
dose estimate, to the extent feasible, based 
on available methodologies.  The Under 
Secretary for Benefits should determine 
whether it is at least as likely as not that 
any exposure to ionizing radiation 
(associated with depleted uranium) during the 
Veteran's service in Southwest Asia caused or 
contributed to her development of breast 
cancer.  

6.  The Veteran should then also be scheduled 
for a Gulf War Guidelines Examination.  The 
entire claims folder must be made available 
and reviewed by the examiner.  Accordingly, 
the examiner should review the pertinent 
evidence, including the Veteran's lay 
assertions, and undertake any indicated 
studies.  

Based on the record review and examination 
results, the examiner should offer an opinion 
as to whether it is at least as likely as not 
that the Veteran has joint pathology that can 
be attributed to a known clinical diagnosis.  
If the examiner concludes that the Veteran 
has a joint disorder that is attributable to 
a known clinical diagnosis, then the examiner 
must provide a current diagnosis and 
specifically indicate whether it is at least 
as likely as not that a joint disorder was 
incurred in or is otherwise etiologically 
related to any period of her active service.  
In offering this assessment, it is imperative 
that the examiner address (discuss) the 
Veteran's own lay assertions regarding the 
onset and continuity of her symptoms.

Accordingly, the VA examiner, in a printed 
(typewritten) report, should set forth all 
examination findings, along with a complete 
rationale for all opinions and conclusions 
reached.  Also, specific references to the 
Veteran's claims file, including all 
pertinent medical records, and the Veteran's 
lay assertions should be provided, as 
appropriate.

7.  After completing all requested action, 
plus any additional notification and/or 
development warranted by the record, the RO 
should readjudicate the remanded claims in 
light of all pertinent evidence and legal 
authority, and considering all applicable 
theories of entitlement.  If any benefit 
sought on appeal remains denied, the RO 
should furnish to the Veteran and his 
representative, if any, an appropriate 
Supplemental Statement of the Case (SSOC) 
that includes clear reasons and bases for all 
determinations, and affords the appropriate 
time period to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

